department of the treasury internal_revenue_service washington d c date number release date cc pa apjp br3 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel strategic litigation - chicago large and mid-size business cc lm rfp sl chi from assistant chief_counsel administrative procedures judicial process cc pa apjp by curt j wilson subject using partnership items to determine a partner’s outside_basis this field_service_advice responds to a request of date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref x y lp sc z issues whether respondent should assert that the tax_court has jurisdiction under sec_6214 to consider proposed adjustments to partnership items of a tefra partnership for partnership years not before the court in the course of determining a partner's basis in his or her partnership_interest what consideration should respondent give to the partnership items of multi- tiered tefra partnerships for the purpose of determining a partner's basis in a partnership_interest conclusion respondent should not rely upon sec_6214 as a basis for considering proposed adjustments to partnership items of a tefra partnership for partnership years not before the court in this deficiency proceeding respondent must consider but generally may not adjust any partnership items of a partnership that may affect the determination of a partner’s basis in a partnership_interest facts during year lp a partnership subject_to administrative and judicial procedures in sec_6621 through ie a tefra partnership was liquidated and distributed its assets to a new partnership formed by those persons holding direct and indirect partnership interests in lp during year and the relevant preceding years lp was a partnership between x z and sc sc was the general_partner while x and z held the limited_partnership interests x was the sole shareholder in sc a corporation subject_to tax under subchapter_s of the internal_revenue_code to acquire his partnership_interest in lp in year x had contributed to lp depreciable and nondepreciable real_property with a fair_market_value of dollar_figurea on which there was a secured debt of dollar_figureb to an unrelated third party x had acquired the property for dollar_figurec and had taken depreciation of dollar_figured on the property when the contribution to lp was made when lp was liquidated the property had a fair_market_value of dollar_figuree for the tax years between lp’s receipt of the property and its distribution lp reported additional_depreciation and made payments to reduce the amount of the secured debt the service issued a notice_of_deficiency to x and y in which the service attributed a basis of dollar_figuref to x for his partnership_interest in lp at the time of lp’s liquidation the tax_court petition alleges that the service is required to allow x a higher basis in lp based upon the partnership items reported by lp since x’s acquisition of his partnership_interest x further alleges that he is entitled to use the alternative method of determining his basis if his substantiation of basis under sec_705 is deemed insufficient legal analysis the partnership provisions in title iv of the tax equity and fiscal responsibility act of tefra publaw_97_248 sec 96_stat_324 established a unified_audit and litigation process under code sec_6221 through for determining the tax treatment of partnership items at the partnership level for partnership tax years beginning after date these tefra provisions created a statutory dichotomy between the procedures applicable to the determination of tax deficiencies and overpayments under sec_6211 through of the code and the procedures applicable to the administrative adjustment and judicial readjustment of partnership items under sec_6621 through see 205_f3d_54 2d cir aff’g sann v commissioner tcmemo_1997_259 64_f3d_101 2d cir 519_us_815 and 87_tc_783 the tefra unified_audit rules for partnerships apply to taxable years of partnerships such as lp’s year that began after date in the interest of providing consistent treatment for all partners in a partnership the tefra partnership provisions require adjustments to partnership items to be made at the partnership level in a separate tefra partnership proceeding sec_6221 the service is generally prohibited from assessing a deficiency regarding a partnership_item without first making the appropriate adjustments to the partnership items in a partnership level proceeding sec_6225 the service however may adjust nonpartnership_items including affected items under the existing deficiency procedures see 102_tc_550 87_tc_783 sec_6231 defines a partnership_item as any item that is required to be taken into account for the partnership’s taxable_year under any provision of the code to the extent that service regulations provide that the item is more appropriately determined at the partnership level than at the partner level n c f energy partners v commissio89_tc_741 treasury regulations define partnership items to include the partnership’s aggregate and each partner’s share of i tems of income gain loss deduction or credit of the partnership sec_301_6231_a_3_-1 partnership items also include factors affecting the determination of other partnership items sec_301_6231_a_3_-1 thus the determination of each partner’s share of a partnership’s income gain loss deductions or credits is a partnership_item that can only be adjusted in a partnership proceeding see 99_tc_298 allocating partners’ share of losses woody v commissioner 95_tc_132 allocating guaranteed payments among partners an affected_item is any item on a partner’s return to the extent that it is affected by a partnership_item sec_6231 102_tc_550 affected items can be either computational adjustments which the service can make to reflect the adjustment of partnership items without issuing a notice_of_deficiency sec_6231 or items that require a factual determination at the individual partner level using the deficiency procedures see n c f energy partners v commissio89_tc_741 either type of affected_item may be determined only after the partnership items or items upon which it is based are established by definition affected items are not partnership items thus they are not subject_to determination at the partnership level section a a i authorizes the service to issue a notice_of_deficiency for affected times that require partner level determinations further if the service is not contesting the partnership items as reported by the partnership the service is not required to conduct an examination of the partnership returns before issuing a notice_of_deficiency to contest an affected_item see 102_tc_550 94_tc_853 in jenkins a partner terminating her interest in a partnership reported a distribution she received from the partnership for agreeing not to exercise rights to have premiums waived under a life_insurance_policy as being exempt from income under sec_104 the partnership reported the distribution as a guaranteed_payment under sec_707 after the taxpayer filed a notice of inconsistent treatment the service issued a notice_of_deficiency to the taxpayer disallowing the tax exempt treatment of the payment under sec_104 the taxpayer claimed that the notice was invalid because the service sought to make a partnership_adjustment without first conducting a partnership audit under the tefra procedures the tax_court in considering the service’s handling of the notice of inconsistent treatment agreed with the service that the determination did not involve an adjustment to a partnership_item and that it was properly raised in a notice_of_deficiency entitlement to tax exempt treatment under sec_104 was best determined at the partner’s level as long as the service did not contest the partnership’s reported characterization of the distribution under sec_707 the service was not required to follow the tefra_audit procedures the court concluded that the claimed exemption from tax under sec_104 was an affected_item that the service properly addressed in a notice_of_deficiency in 94_tc_853 the taxpayers claimed losses from three tefra partnerships the service did not conduct tefra audits for any of the partnerships and the statute_of_limitations expired without any partnership level adjustments being made the service issued a notice_of_deficiency to the taxpayer denying the carryback of the taxpayers’ reported share of partnership losses because the taxpayers were not at risk for the losses under sec_465 finding that the at risk determination was an affected_item and that acceptance of the partnership return as filed served as the outcome of any partnership proceeding the tax_court found it had jurisdiction to consider the affected_item in the deficiency case before it in this case the service has not proposed any adjustment to the income and losses reported by lp either on its form_1065 u s partnership return of income or on the schedule_k-1 it issued to x for each of the years at issue or for any related years instead the service is contesting x’s basis in lp for purposes of determining the amount of the gain_or_loss to be recognized by x on the dissolution of lp and its distribution of assets the service’s determination does not affect the amount of the income losses or other partnership items reported by lp for the year at issue as in jenkins v commissioner and in roberts v commissioner that determination would properly be made in a notice_of_deficiency issue tax court’s jurisdiction under sec_6214 in determining x and y’s tax_liability including overpayments for year the court has jurisdiction to consider transactions in other years that affect the taxes in those years sec_6214 gives the tax_court jurisdiction - to consider such facts with relation to other years and other quarters as may be necessary correctly to redetermine the amount of the deficiency for the year before the court but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid the tax_court has previously held that it may consider whether the taxpayer actually incurred the loss as claimed or would have exhausted the loss by using it in years other than the year before the court when a taxpayer claims the benefits of the carryover of a net_operating_loss to the year before the court leitgen v commissioner u s t c 8th cir aff’g tcmemo_1981_525 substantiation of claimed nol was considered in determining whether loss was available to be carried forward to and 231_f2d_420 2d cir aff’g tcmemo_1955_28 adjustments to income in were considered in determining how much of nol was available for use in 61_tc_436 aff’d without published op 510_f2d_970 3d cir nols available for use in could not be used in and 56_tc_1083 aff’d on other grounds 482_f2d_150 3d cir commissioner could recompute income for closed short taxable_year to determine how much of carried back nol was available in a succeeding year whether the respondent could question adjustments to partnership items reported by lp to x in the years preceding year however presents another issue any adjustments to the partnership items reported by lp and of x’s share of those items would involve the redetermination of losses_incurred and reported by the partnership under the tefra procedural rules the partnership items reported on lp’s partnership returns are partnership items that can only be redetermined in a tefra partnership action see sec_6221 through on this issue sec_6214 appears to be in conflict does the tax court’s authority to consider facts with relation to the taxes for other years or calendar quarters under sec_6214 extend to the consideration of partnership items arising in those years in at least one case durrett v commissioner tcmemo_1994_179 the tax_court concluded that sec_6214 could be applied to make adjustments to partnership items in that case the taxpayers filed a motion asking to amend the petition to raise the carryback of their share of reported partnership losses from another tax_year the service countered by arguing that it should be able to challenge the validity of the claimed partnership losses in the pending deficiency proceeding the court agreed that it had authority to consider adjustments to the partnership losses under sec_6214 as part of its consideration of the taxpayer’s claimed carryback of the losses if it agreed to consider the carryback finding that raising the new issue including the partnership adjustments was unduly burdensome the court denied the taxpayer’s petition to raise the new issue in its opinion in 87_tc_783 however the tax_court distinguished between the consideration of adjustments to partnership items and the consideration of affected items mr maxwell one of the taxpayers in that case formed a limited_partnership in date with limited partners and himself as the general_partner while a partnership audit for the tax_year was pending the service issued a notice_of_deficiency to the maxwells determining deficiencies and additions to the tax for the years and the proposed deficiencies for resulted in part from the disallowance of mr maxwell’s claimed distributive_share of partnership losses and investment tax_credits for the and deficiencies were attributable to the maxwells’ claimed carryback of part of the disallowed investment_tax_credit to those years the service had not completed the partnership audit and had not issued an fpaa to the partners when the notice_of_deficiency was issued as the parties were reaching a basis for settling the case the service reconsidered the notice_of_deficiency and concluded that the partnership’s losses and investment tax_credits were partnership items the service filed a motion to strike the partnership items and affected items from the petition for lack of jurisdiction on the grounds that the tax_court had no jurisdiction to consider them unless they were raised in a tefra petition filed after an fpaa had been issued for the partnership the court granted the motion in explaining its lack of jurisdiction the court analyzed the purpose underlying the tefra partnership audit process and raised several key points - - - - the service has no authority to assess a deficiency attributable to a partnership_item until after the close of the partnership proceeding sec_6225 and may be enjoined from making premature assessments maxwell pincite all nonpartnership matters on a partner’s income_tax return continue to be subject_to existing rules for administrative and judicial resolution of the partner’s tax_liability neither the service nor the taxpayer are permitted to raise nonpartnership_items in the course of a partnership proceeding nor may partnership items be raised in proceedings relating to nonpartnership_items of a partner unless the partnership items are converted to nonpartnership_items h rep 97th cong 2d sess pincite 1982_2_cb_600 pincite maxwell pincite because sec_6226 makes the issuance of an fpaa a condition_precedent to the exercise of its jurisdiction over a partnership action the tax_court has no jurisdiction over partnership items until an fpaa is issued for the partnership maxwell pincite losses and credits claimed by a partnership are partnership items unless some provision of the statute transmits them into none of the partnership items reported on the partnership returns filed by lp have been converted into nonpartnership_items under sec_6231 nonpartnership_items sec_301_6231_a_3_-1 and vi a maxwell pincite - the existence or the amount of carrybacks of the investment tax_credits or nols from the year in which the partnership claimed the credits or losses to other years are affected items as defined in sec_6231 that are dependent upon the determination of a partnership_item -- such as the amount of the partnership loss or the credit - and cannot be considered until the partnership_item is resolved maxwell pincite the tax court’s analysis in maxwell if applied to this case would prohibit the consideration of adjustments to the partnership items the tax_court may consider the partnership items only in a partnership proceeding not in a deficiency proceeding even if an fpaa has been issued 95_tc_560 partner could not reduce his liability for tax on nonpartnership_items by using items attributable to a partnership if there have been no partnership proceedings in which an fpaa might be timely issued and there can no longer be a partnership proceeding under the normal statute_of_limitations the only possible outcome of the partnership proceeding is the acceptance of the partnership return as filed 94_tc_853 in this case where the service has not issued an fpaa to question the partnership items reported by lp the court’s analysis in maxwell would lead to the conclusion the tax_court does not have jurisdiction to adjust those items in a deficiency proceeding issue determining a partner’s basis in the partner’s partnership_interest sec_705 of the code governs the determination of a partner’s basis in the partner’s partnership_interest a partner is required to determine the adjusted_basis of the partner’s partnership_interest only when necessary to determine the partner’s or any other person’s tax_liability ordinarily this determination is made as of the end of a partnership’s taxable_year however where there has been a sale_or_exchange of all or a part of a partner’s partnership_interest or a liquidation of a partner's entire_interest in a partnership the adjusted_basis of the partner's interest should be determined as of the date of sale_or_exchange or liquidation the adjusted_basis of a partner's interest in a partnership is determined without regard to any amount shown in the partnership books as the partner's capital equity or similar account under sec_1_705-1 a partner’s basis in the partner’s partnership_interest is determined by taking the original_basis of the partner’s partnership_interest determined under either sec_722 relating to contributions to a partnership or sec_742 relating to transfers of a partnership_interest as applicable and increasing that original_basis by any subsequent partnership contributions under sec_722 and by the sum of the partner's_distributive_share for the taxable_year and prior taxable years of i taxable_income of the partnership as determined under sec_703 ii tax-exempt receipts of the partnership and iii the excess of the deductions for depletion over the basis of the depletable_property unless the property is an oil or gas property the basis of which has been allocated to partners under sec_613a a partner’s basis in the partner’s partnership_interest is then decreased under sec_733 but not below zero by the amount of any money distributed to the partner and the amount of the basis to such partner of distributed property other than money and by the sum of the partner's_distributive_share for the taxable_year and prior taxable years of i partnership losses including capital losses and ii partnership expenditures which are not deductible in computing partnership taxable_income or loss and which are not capital expenditures finally a partner’s basis in the partner’s partnership_interest is adjusted by any change in the partner’s share of the partnership’s liabilities under sec_752 in certain cases however the adjusted_basis of a partner's interest in a partnership may be determined by reference to the partner's share of the adjusted_basis of partnership property which would be distributable upon termination of the partnership sec_1_705-1 a taxpayer may use the alternative rule to determine the adjusted_basis of the partner's interest where circumstances are such that the partner cannot practicably apply the general_rule set forth in sec_705 or where from a consideration of all the facts it is in the opinion of the commissioner reasonable to conclude that the result produced will not vary substantially from the result obtainable under the general_rule where the alternative rule is used adjustments may be necessary in determining the adjusted_basis of a partner's interest in a partnership adjustments would be required for sec_705 also contains some special basis_adjustment rules that based on the facts provided may not be relevant here see sec_1_705-1 and revrul_99_57 1999_51_irb_678 revrul_96_11 1996_1_cb_140 revrul_96_10 1996_1_cb_138 and revrul_84_15 1984_1_cb_158 example in order to reflect in a partner's share of the adjusted_basis of partnership property any significant discrepancies arising as a result of contributed_property transfers_of_partnership_interests or distributions of property to the partners sec_722 provides that the basis of a partnership_interest acquired by a contribution of property including money to the partnership is the amount of the money and the adjusted_basis of the property to the contributing_partner at the time of contribution this basis amount is increased by the amount of gain if any the contributing_partner recognized under sec_721 on the contribution sec_752 governs the treatment of certain liabilities in general any increase in a partner’s share of the partnership’s liabilities or any increase in a partner’s individual liabilities by reason of the partner’s assumption of the partnership’s liabilities is considered as a contribution of money to the partnership by the partner sec_752 similarly any decrease in a partner’s share of the partnership’s liabilities or any decrease in a partner’s individual liabilities by reason of the partnership’s assumption of the partner’s liabilities is considered as a distribution of money to the partner by the partnership sec_752 thus for purposes of the tefra partnership provisions a partner’s basis in that partner’s partnership_interest is an affected_item under sec_6231 the calculation of basis is an affected_item because it is in part based on factors that are considered partnership items under sec_6231 see sec_301_6231_a_5_-1t b stating that basis in a partnership_interest is an affected_item to the extent that it is not a partnership_item for example although certain items considered in calculating a partner’s initial basis in the partner’s partnership_interest are not partnership items see sec_722 or sec_742 other components of the basis calculation would require partnership level determinations under sec_705 partnership taxable_income partnership tax-exempt receipts partnership depletion partnership’s basis in depletable_property partnership loss partnership nondeductible and noncapital expenditures partnership liabilities and if applicable the partnership items discussed in footnote supra in this case the determination of x’s basis in his partnership_interest at the time the partnership liquidated is an affected_item the tax_court would have jurisdiction to consider and adjust the nonpartnership components of x’s basis in his partnership 3in this case x has not shown that the use of the alternative method for determining basis is appropriate a mere allegation as an alternative theory is not sufficient grounds to apply the alternative method see 540_f2d_427 9th cir stating that taxpayers failed to show that circumstances were such that the taxpayers could not ‘practicably’ apply the general_rule of sec_705 interest ---- those factors x used to compute his initial basis in his partnership_interest under sec_722 the tax_court however would not have jurisdiction to adjust the partnership_item components of x’s basis in his partnership_interest ---- those factors x used to adjust his initial basis in accordance with sec_705 therefore unless challenged in a tefra proceeding those partnership items as reflected on a form_1065 or a schedule_k-1 of the source partnership --- the one in which x’s partnership_interest is to be determined --- must be accepted in determining the basis of that partnership_interest see roberts supra treas reg a -2t a case development hazards and other considerations our office is available to provide further assistance as you develop the facts in this case please call if you have any further questions
